October 27, 1932. The opinion of the Court was delivered by
The Honorable, the Chief Justice of this Court, by order dated September 29, 1932, required the respondent, A.P. Jackson, to appear before the Court on the 10th day of October, 1932, then and there to show cause why an order of the Court should not issue requiring him to surrender to the petitioner, J.S. Derrick, the office of cotton weigher at Swansea, together with all books, papers, documents, and other property pertaining to said office. This order was based upon the verified petition of J.S. Derrick, which set forth that the petitioner had been nominated in the Democratic primary election held the 30th day of August, 1932, to the office of cotton weigher at Swansea; that the County Democratic Executive Committee of Lexington County, in which county the Town of Swansea is situated, duly declared the petitioner to be the nominee for said office; that the Democratic County Chairman for said county duly certified to his Excellency, Hon I.C. Blackwood, the Governor of the State, the name of the petitioner, J.S. Derrick, as the nominee for said office; that petitioner duly filed the bond required by the Act of the General Assembly in such case made and provided, which bond is filed in the office of the Clerk of Court, and petitioner was duly commissioned by the Governor as cotton weigher at Swansea under and by the provisions of Section 6437, Vol. 3, Civil Code 1932; that petitioner was duly sworn into office by the mayor of the Town of Swansea; that, prior to and at the date of the qualifying of petitioner as aforesaid, A.P. Jackson, the respondent herein, had been and was acting as cotton weigher at Swansea; that upon his qualification petitioner made demand upon said respondent that respondent turn over to petitioner the said office, which demands *Page 296 
were refused. To the rule to show cause, the respondent has made no return.
It has been shown to the satisfaction of the Court that the allegations of the petition are true, and that the petitioner is entitled to the relief he asks.
It is therefore the order of the Court that the respondent, A.P. Jackson, do immediately surrender to the petitioner, J.S. Derrick, the office of cotton weigher at Swansea, S.C. together with all books, papers, documents, and other property pertaining to that office.
Let a certified copy of this order be forthwith served on A.P. Jackson, the respondent.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES STABLER and CARTER and MR. ACTING ASSOCIATE JUSTICE W. C. COTHRAN concur.